DLD-217                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 10-1996
                                      ___________

                            IN RE: FREDERICK O. BOND,
                                                       Petitioner
                      ____________________________________

                     On a Petition for Writ of Mandamus from the
          United States District Court for the Western District of Pennsylvania
                       (Related to D.C. Civil No. 3:09-cv-00290)

                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                    June 10, 2010

            Before: FUENTES, JORDAN and HARDIMAN, Circuit Judges


                              (Opinion filed: June 29, 2010)

                                       _________

                                        OPINION
                                       _________

PER CURIAM

      Petitioner Frederick Bond, a federal prisoner proceeding pro se, seeks a writ of

mandamus directing the United States District Court for the Western District of

Pennsylvania to rule on his pending habeas petition. For the reasons that follow, we will

deny the mandamus petition.
       Bond is currently serving a twenty-four-month sentence for obstruction of justice

and conspiracy to impede a United States Judge in discharge of official duties. His

expected release date is December 24, 2010.

       In November 2009, he filed a pro se petition for a writ of habeas corpus pursuant

to 28 U.S.C. § 2241 in the District Court, challenging the Bureau of Prisons’ decision that

he spend only the final ninety days of his sentence in a Residential Reentry Center. The

District Court referred the case to a Magistrate Judge, who recommended that the court

dismiss the petition without prejudice for failure to exhaust administrative remedies.

Bond objected to that recommendation, averring that he had inadvertently failed to

include information in his habeas petition demonstrating that he had exhausted his

administrative remedies. In light of this averment, the District Court entered an order on

March 1, 2010, directing the Government to respond to Bond’s habeas petition within

sixty days of service of the order. In April 2010, Bond filed the instant mandamus

petition, requesting that we compel the District Court to rule on his habeas petition.

       Mandamus is a drastic remedy available only in extraordinary cases. See In re Diet

Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir. 2005). To obtain a writ of

mandamus, a petitioner must demonstrate that (1) there are no other adequate means of

obtaining the underlying relief he seeks, (2) his right to the writ is “clear and

indisputable,” and (3) “the writ is appropriate under the circumstances.” Hollingsworth v.

Perry, 130 S. Ct. 705, 710 (2010) (per curiam) (quotation marks and citation omitted).



                                               2
Bond has not made this showing here, for he does not need a writ of mandamus to obtain

a ruling on his habeas petition. Although a writ of mandamus may be appropriate when a

district court’s “undue delay is tantamount to a failure to exercise jurisdiction,” see

Madden v. Myers, 102 F.3d 74, 79 (3d Cir. 1996), that situation is not present here.

Accordingly, we will deny Bond’s mandamus petition. We trust that, in light of the time-

sensitivity of his habeas claims, the District Court will rule on his habeas petition in short

order.




                                              3